DETAILED ACTION
 	Claims 21-40 are pending. Claims 1-20 are canceled. Claims 21, 31 and 40 are amended. This is in response to Applicant’s arguments and amendments filed on May 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s arguments with respect to claims 21, 31 and 40 have been considered but are moot because of a new ground of rejection which is necessitated by the amendment to the claim.
 	Claim objection is withdrawn for claim 40 in view the amendment.
 	This action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 20120198533 (hereinafter Thomas) in view of PG Pub 20060062544 (hereinafter Southwood) and further in view of Patent 8413204 (hereinafter White)
 	Regarding claim 21, Thomas discloses a system for securely and remotely monitoring an electronic device (Fig. 1 and related text disclose a home monitor service) comprising: 
 	a processing server configured to generate user interface data for rendering an interactive user interface on a computing device and to control operation of the first user device (Figs. 14-15 and par. [0096]-[0099] discloses a remote computer to control home devices such as camera, TV, lighting, VCR, Set top box, etc.). Thomas does not disclose the processing server configured to control operation of the first user device. Southwood discloses the user can control the video recording remotely but the actual control operation performed by a web server server (Figs. 1, 7, par. [0021], [0037]-[0038]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Thomas with Southwood to further teach the recoding action can be either carry out by the user or a server. One would have done so in the same field of endeavor to arrive at the claimed invention with reasonable expectation of success.

 	  Thomas further discloses the interactive user interface including a field for providing a value for a first parameter of the first user device that defines operation of the first user device, the processing server further configured to: receive a selection of a first value for the first parameter via the interactive user interface; cause the first parameter of the first user device to be changed to the first value (Fig. 15 discloses controls for turning on & off camera, lights, set recording schedules for TV, etc. ); generate a request to provide a current value of the first parameter, wherein the router is further configured to transmit the request to the first user device; receive the current value of the first parameter from the first user device via the router; compare the current value with the selected first value; and one of generate an alert or generate an instruction to change the current value of the first parameter to the selected first value in response to a determination that the comparison of the current value with the selected first shows that the current value is not the first value selected via the interactive user interface  (par. [0097]-[0099] states “…the remote user is able to turn on or off the home cam (i.e., camera apparatus 402 of FIG. 4) from a remotely networked computer system. By way of example, if the home owner switches off the home cam when at home, and then later desires to switch the home cam back on remotely while on a business trip, the user may log on to the Internet 104 and access GUI window 1500 through a browser…[and] if the home owner forgets to set the VCR or digital TV to record day-time programs before going to work, the home owner may simply log onto the Internet, enter a password to access the custom GUI window 1500 for the homeowner, and then program the desired viewing channels, recording times, and dates…”. Note that, Thomas also states “…Although not illustrated in FIG. 15, the GUI window 1500 can further include an area facilitating a user's selection of notification request options, thus allowing the user to easily alter the type and frequency of notification received from a remote location…”. This suggests if the user turns off the camera then go on a business trip then from the control interface of Fig. 15, if the user remotely selects “Turn on Home CAM” option then the system would query status of the home CAM. In this case, the current status of the CAM would be OFF, the system would provide a notification since the current status of the CAM does not matched). Similarly, if the home owner may leave a different channel on the set top box while was at home and the recording set to a different channel then it would show current channel not matched with the recording channel on the remote control device. Hence, the home owner would receive a notification that different channel was set. Thomas is silent on a router but one would expect a router or a gateway is a must for security purpose protecting the home devices in this remote control scheme via internet. White discloses home automation system where all messages between the home devices and the remote controller going through a residential gateway (Fig. 1). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Thomas and Southwood with White to further teach all the claimed features. One would have done so in the same field of endeavor to arrive at the claim with reasonable expectation of success).
 	a router configured to transmit messages to and receive messages from a first user device; wherein the router is configured to transmit the instruction to the first user device (see above reasoning).  	Regarding claims 22-23, Thomas discloses wherein the processing server is further configured to: generate a second request to provide a current value of the first parameter for transmission to the first user device; and determine that a response to the second request has not been received within a threshold period of time wherein the processing server is further configured to generate a second alert to change a value of the first parameter to the selected first value in response to the determination that a response to the second request has not been received within the threshold period of time (Fig. 15 discloses security camera system, room lighting or water garden can comprise more than devices (multiple CAMs, lights in different bedrooms, Front and Back sprinklers). For example, if the user wants to turn OFF two lights in 2 bedrooms, the system would sends two requests to two lights and one may not response for status due to broken switch, bulb, etc. which would cause a time out (see par. [0087] discloses “…If a confirmation has not yet been received, the remote request processing 1000 awaits its reception. If the confirmation is not received in a predetermined amount of time, the remote request processing 1000 could operate to notify the remote user that the control requested for the particular information appliance has not been confirmed…”).  	Regarding claim 24, Thomas discloses wherein the processing server is further configured to generate a second instruction to change a value of the first parameter to the selected first value in response to the determination that a response to the second request has not been received within the threshold period of time (par. [0104} discloses a two way audio communication which can allow the user to speak to home location to tell someone to turn OFF the light if it does not response to the remote system command).  	Regarding claim 25, Thomas discloses periodically generate requests to the first user device for current values of the first parameter (par. [0091] discloses polling status of certain information appliances and maintains such information).  	Regarding claim 26, Thomas discloses generate the requests to the first user device for the current values of the first parameter periodically based on at least one of a type of the first user device or a sensitivity of the first user device to a change in value (Fig. 13 discloses a type of device can be set to carry out more than one actions).  	Regarding claim 27, Thomas discloses generate the user interface data in response to a request to configure the first user device, wherein the interactive user interface comprises an interactive element that, when selected, causes the user interface to display the field that allows a user to select the first value for the first parameter (see Figs. 14-16). 
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over PG Thomas in view of Southwood and White and further in view of Pub EP2355066 (hereinafter Nielsen)
 Regarding claim 28, neither Thomas nor White discloses wherein the first user device is associated with a parent device world, and wherein a second user device is associated with a child device world. Nielson discloses remote control system comprises at least a master unit and a slave unit (Fig. 1 par. [0077]-[0092] discloses a system with external control devices ECD1-ECDn, master units (e.g. first devices) 26, 30, 34 (C1-Cn) and slave units (e.g. second devices) U1-Un). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Thomas, Southwood and White with Nielsen to further teach all the claimed features. One would have done so to facilitate safe control of independent control systems without the disadvantages mentioned by Nielsen (par. [0002]-[0006]). 	Regarding claims 29-30, Nielsen discloses wherein the processing server is further configured to generate the user interface data in response to a request to configure the first user device, wherein the interactive user interface comprises an interactive element that, when selected, causes the user interface to display the field that allows a user to enter the selected first value for the first parameter for association with the parent device world wherein the interactive user interface further comprises a second interactive element that, when selected, causes the child device world to be associated with the parent device world such that the selected first value defines an operation of the second user device (par. [0088] discloses an interface for external control device and one for the master unit(s) to configure as access device. See also par. [0057] for possible interfaces. Figs. 4-5 and par. [0096], [0101]-[0102] and [0108]-[0122] disclose for each control command relating to each slave unit. A group of access security parameters ASP defining an access security parameter hierarchy. A slave unit is associated with an access security parameter ASP defining a level of security needed to access/control the slave unit. The access security parameter(s) may be stored in the slave unit, for example in the form of a safety flag. Likewise, access security parameters of associated with slave units may be stored in the master unit configured as an access device preferably in the form of a table such as the access security parameter table). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Thomas, White with Nielsen to further teach the claim. One would have done so to allow each master device can access each salve unit but in the order of the hierarchy of the security level needed to control the slave unit.


Claims 31-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Southwood
 	Regarding claim 31, Thomas discloses a computer-implemented method for securely and remotely monitoring an electronic device comprising: 
 	receiving, by a processing server that controls operation of a first user device via a user interface, a selection of a first value for a first parameter that defines an operation of a first user device (Figs. 14-15 and par. [0096]-[0099] discloses a remote computer to control home devices such as camera, TV, lighting, etc. for turning on & off camera, lights, set recording schedules for TV, etc. ). Thomas does not expressly disclose the processing server controls operation of a user device. Southwood discloses the user can control the video recording remotely but the actual control operation performed by a web server (Figs. 1, 7, par. [0021], [0037]-[0038]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Thomas with Southwood to further teach the recoding action can be either carry out by the user or a server. One would have done so in the same field of endeavor to arrive at the claimed invention with reasonable expectation of success. 
 	generating a request to provide a current value of the first parameter; transmitting the request to the first user device; receiving the current value of the first parameter from the first user device; comparing the current value with the selected first value; and one of transmitting an alert or transmitting an instruction to the first user device to change the current value of the first parameter to the selected first value in response to a determination that the comparison of the current value with the selected first value shows that the current value is not the first value selected via the user interface (par. [0097]-[0099] states “…the remote user is able to turn on or off the home cam (i.e., camera apparatus 402 of FIG. 4) from a remotely networked computer system. By way of example, if the home owner switches off the home cam when at home, and then later desires to switch the home cam back on remotely while on a business trip, the user may log on to the Internet 104 and access GUI window 1500 through a browser…[and] if the home owner forgets to set the VCR or digital TV to record day-time programs before going to work, the home owner may simply log onto the Internet, enter a password to access the custom GUI window 1500 for the homeowner, and then program the desired viewing channels, recording times, and dates…”. Note that, Thomas also states “…Although not illustrated in FIG. 15, the GUI window 1500 can further include an area facilitating a user's selection of notification request options, thus allowing the user to easily alter the type and frequency of notification received from a remote location…”. This suggests if the user turns off the camera then go on a business trip then from the control interface of Fig. 15, if the user remotely selects “Turn on Home CAM” option then the system would query status of the home CAM. In this case, the current status of the CAM would be OFF, the system would provide a notification since the current status of the CAM does not matched). Similarly, if the home owner may leave a different channel on the set top box while was at home and the recording set to a different channel then it would show current channel not matched with the recording channel on the remote device. Hence, the home owner would receive a notification that different channel was set).  	Regarding claim 32, Thomas discloses transmitting, to the first user device, a second request to provide a current value of the first parameter; and determining that a response to the second request has not been received within a threshold period of time. See claim 22 rejection. 	Regarding claim 33, Thomas discloses transmitting a second alert to change a value of the first parameter to the selected first value in response to the determination that a response to the second request has not been received within the threshold period of time. See claim 23 rejection. 	Regarding claim 34, Thomas discloses transmitting, to the first user device, a second instruction to change a value of the first parameter to the selected first value in response to the determination that a response to the second request has not been received within the threshold period of time. See claim 24 rejection. 	Regarding claim 35, Thomas discloses transmitting, to the first user device, requests for the current values of the first parameter periodically based on at least one of a type of the first user device or a sensitivity of the first user device to a change in value.  See claim 26 rejection. 	Regarding claim 36, Thomas discloses wherein the user interface comprises an interactive element that, when selected, causes the user interface to display a field that allows a user to select the first value for the first parameter.  See claim 27 rejection. 	Regarding claim 40, the claim is rejected in  view of claim 31 rejection.
 	Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Southwood and further in view of Pub EP2355066 (hereinafter Nielsen)
 Regarding claim 37, Thomas and Southwood do not disclose wherein the first user device is associated with a parent device world, and wherein a second user device is associated with a child device world. Nielson discloses remote control system comprises at least a master unit and a slave unit (Fig. 1 par. [0077]-[0092] discloses a system with external control devices ECD1-ECDn, master units (e.g. first devices) 26, 30, 34 (C1-Cn) and slave units (e.g. second devices) U1-Un). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Thomas and Southwood with Nielsen to further teach all the claimed features. One would have done so to facilitate safe control of independent control systems using master and slave scheme without the disadvantages mentioned by Nielsen (par. [0002]-[0006]). 	Regarding claims 38-39, Nielsen discloses wherein the user interface comprises an interactive element that, when selected, causes the user interface to display a field that allows a user to enter the selected first value for the first parameter for association with the parent device world, wherein the user interface further comprises a second interactive element that, when selected, causes the child device world to be associated with the parent device world such that the selected first value defines an operation of the second user device (par. [0088] discloses an interface for external control device and one for the master unit(s) to configure as access device. See also par. [0057] for possible interfaces. Figs. 4-5 and par. [0096], [0101]-[0102] and [0108]-[0122] disclose for each control command relating to each slave unit. A group of access security parameters (ASP) defining an access security parameter hierarchy. A slave unit is associated with an ASP defining a level of security needed to access/control the slave unit. The access security parameter(s) are stored in the slave unit, for example in the form of a safety flag. Likewise, access security parameters of associated with slave units may be stored in the master unit configured as an access device in an access security parameter table). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Thomas and Southwood with Nielsen to further teach the claim. One would have done so to allow each master device can access each salve unit but in the order of the hierarchy of the security level needed to control the slave unit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432